Citation Nr: 1629923	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, the Veteran testified before the Board at a hearing held via videoconference. 


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.
 
2.  The Veteran's tinnitus was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).
 
2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including bilateral hearing loss and tinnitus, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331   (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 



The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus as the result of acoustic trauma suffered in service.  He contends that he was exposed to the noise of mortar fire and firefighting as a light infantryman, during basic training and while in Vietnam. 

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence to find that the Veteran's currently diagnosed bilateral hearing loss and tinnitus became manifest or otherwise originated during his period of service, within one year of discharge from service or are otherwise related to his military service. 

First, the Veteran's DD-214 shows that his military occupational specialty was as light weapons infantryman.  The Veteran has testified as to his service duties that indicate that he was in close proximity to loud noise in service.  Based on this evidence and the Veteran's testimony of noise exposure, noise exposure in service is conceded.  See 38 U.S.C.A. § 1154(b). 

However, the Veteran's service treatment records contain no evidence indicating that the Veteran manifested a chronic bilateral hearing loss disability or tinnitus during service.  Significantly,  on separation examination, audiometric testing did not show the presence of hearing loss.  There was also no indication of complaints of tinnitus in service.


Additionally, hearing loss or tinnitus was not shown within one year following service separation.  In that respect, the Veteran has not identified any records to demonstrate the presence of hearing loss or tinnitus within one year following service separation or in the interim 40 years following service separation until the 2007 diagnosis of hearing loss and tinnitus.  VA treatment records beginning in 2005 are negative for any report of hearing loss or tinnitus until 2007.   The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.  In that regard, although the Veteran has stated that he has experienced tinnitus since service and hearing loss that began following his separation from service, the Board finds it to be probative evidence against the claim that the Veteran did not report hearing loss in the VA treatment records beginning in 2005 until 2007 and none was found on various physical examinations conducted during that time period.  Moreover, the Veteran has not identified any records to demonstrate the presence of hearing loss or tinnitus for approximately 40 years following service separation.  

On November April 2012 VA examination, after physically examining the Veteran and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were caused or aggravated by his service.  The examiner explained that hearing loss related to noise exposure was known to occur immediately following the noise exposure, and there was no indication of that sort of hearing loss in the Veteran's record.  There was no indication in the service records of hearing loss.  The Veteran himself had stated that he had noticed his hearing loss approximately 10 years previously.  The same was true with regard to his tinnitus.

In April 2013, the Veteran reported to a private physician that he had had tinnitus for as long as he could recall, even when in Vietnam.  The physician stated that it was as likely as not that the Veteran's acoustic trauma in the past could have had an impact on his tinnitus.  The Board finds this medical opinion to lack probative value, as the physician did not specifically relate the Veteran's tinnitus or hearing loss to his service, or any incident in service, but rather to a general history of acoustic trauma.  As the record demonstrates, the Veteran did have other sources of acoustic trauma post service through his occupation.  The 2013 medical note is simply not clear as to what acoustic trauma may have caused his tinnitus.

The Board finds that the lay statements maintaining the Veteran had hearing loss and tinnitus since service are outweighed by the medical evidence of record.  The totality of the evidence simply fails to show that the onset of any current bilateral hearing loss or tinnitus occurred during the Veteran's service or within one year of service separation.  The Veteran, in his own words to the VA examiner, stated that his hearing loss had begun 10 years previously, and that statement is supported by the record.  Moreover, there is no indication in the record of tinnitus in service or for many years following service.

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss or tinnitus.  There is no diagnosis of a chronic hearing loss disability or tinnitus during service. 

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss or tinnitus in lieu of medical nexus.  As noted above, the Veteran's separation examination did not include any complaints related to the Veteran's hearing.  Significantly, there is close to a 40 year gap in treatment for hearing loss, or indication of diagnosis of such.  VA records dated from 2005 to 2007 are negative for report of finding of hearing loss or tinnitus.  Had the Veteran suffered significant acoustic trauma in service, notation of hearing problems would have been expected in his service treatment records, and a report of hearing loss or tinnitus would likely have been made on separation examination, and such history would have likely been provided to the Veteran's treating providers on thorough physical examinations, to include prior to 2007.  Thus, the Board considers the lack of such evidence to raise questions as to the credibility of the Veteran's assertions.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss disability or tinnitus and active service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision is not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

 Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


